Citation Nr: 1820585	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-00 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine.

2.  Entitlement to service connection for right arm numbness, to include as secondary to a cervical spine disorder and service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine and left shoulder acromioclavicular joint separation and left shoulder strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has been transferred to the RO in Atlanta, Georgia.

The Board previously remanded the case in November 2014 and April 2015.  Thereafter, in a December 2015 decision, the Board denied the issues on appeal.

The Veteran appealed the Board's December 2015 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in June 2016, the Veteran's then-attorney, Robert V. Chisolm, and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In a June 2016 order, the Court granted the motion, vacated the Board's December 2015 decision with regard to the issues addressed herein, and remanded the matter for readjudication.

Following a July 2016 order granting Mr. Chisolm's motion for fees under the Equal Access to Justice Act (EAJA) in the amount of $3,172.08, he elected not to continue his representation of the Veteran before VA.  

In August 2016, the Board remanded the claims for additional evidentiary development.  Subsequently, the Board denied the claim in a March 2017 decision. 

The Veteran appealed the Board's March 2017 decision to the Court.  While the matter was pending before the Court, in September 2017, the Veteran's then-attorney, Mr. Chisolm, and a representative of VA's General Counsel filed a joint motion for remand (JMP).  In a September 2017 order, the Court granted the motion, vacated the Board's March 2017 decision, and remanded the claims to the Board for additional development.

Following an October 2017 order granting Mr. Chisolm's motion for fees under the Equal Access to Justice Act (EAJA) in the amount of $2,971.62, he again elected not to continue his representation of the Veteran before VA.  As set forth above, the Veteran is now represented by DAV.  


FINDINGS OF FACT

1.  A cervical spine disorder was not present during the appellant's active service, arthritis of the cervical spine was not shown to have been manifested to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current cervical spine disability is not causally related to his active service or any incident therein, and is not causally related to or aggravated by a service-connected disability.

2.  Right arm numbness was not present during the appellant's active service, an organic disease of the nervous system manifested by right arm numbness was not shown to have been manifested to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current right arm numbness is not causally related to his active service or any incident therein, and is not causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for right arm numbness have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012). 

In a letter issued prior to the initial decision on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Veteran's service treatment records are on file, as are all available post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2), (3) (2017). 

The Veteran has also been afforded multiple VA medical examinations and an additional VHA medical opinion was obtained in December 2017.  These opinions were predicated on a review of the Veteran's relevant medical records and reported history and as well as consideration of the Veteran's current complaints and symptoms.  The Board finds that the examination reports and medical opinions, together with the lay testimony and the clinical evidence, contain the necessary findings upon which to decide the service connection claims adjudicated in this decision.  The Board acknowledges that in correspondence received in February 2018, the Veteran indicated that he disagreed with the findings of the December 2017 VHA medical opinion in that the physician stated that there was no historical or medical evidence.  However, the physician provided an adequate rationale for the conclusions reached based on the totality of the evidence, which included the medical record and the examination findings of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Thus the Board finds that the December 2017 VHA medical opinion is adequate.

Overall, the Board concludes that there is no error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Neither the Veteran nor his representative has specifically argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including arthritis and an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that service connection for a cervical spine disorder and right arm numbness is warranted.  Initially, he asserted that the conditions are related to an in-service motor vehicle accident.  In subsequent arguments, he asserted that the conditions are secondary to his service-connected lumbar spine disability.  Lastly, he argued that his right arm numbness is due to his cervical spine disorder and service-connected left shoulder disability.  

Service treatment records show that the Veteran was involved in a motor vehicle accident in June 1976 after which he complained of low back pain.  Following evaluation, low back strain was assessed.  There were no complaints of cervical spine pain or right arm numbness at that time.  In the report of a January 1985 periodic examination, it was documented that clinical evaluation of the neck and upper extremities was normal.  It was noted that the Veteran had a history of left shoulder separation; however, there was no finding of a right arm condition.  Subsequent service treatment records are negative for any cervical spine and/or right arm numbness complaints, treatment and/or diagnoses.

In July 1990, the appellant submitted an original application for VA compensation benefits, seeking service connection for a lumbar spine disability and biopsy of a nasal mass.  His application, however, is silent for any mention of a cervical spine disability or right arm numbness, as is medical evidence obtained in connection with the claim.  That evidence included a January 1993 VA medical examination.  The examination performed at that time did not show a finding of a cervical spine disability or any right arm numbness.  The appellant filed subsequent claims of service connection for a foot condition and hypertension.  Again, he did not request service connection for the claims adjudicated herein at that time.  The appellant's claim of service connection for a cervical spine disability and right arm numbness was received in August 2008.

The Veteran was provided a VA examination in October 2008 for right arm numbness.  At that time, he reported that he injured his neck in a motor vehicle accident in 1975/1976 and again in a motorcycle accident in 1982/1983.  He reported that he had right arm numbness in the forearm along with neck pain.  The examiner assessed intermittent numbness of the right arm, not present at the time of examination.  She opined that the claimed condition is not caused by or the result of the Veteran's service-connected lumbar spine disability.  In so finding, she noted that the lumbosacral area of the spine affects the lower extremities and not the upper extremities.  She further determined that if the appellant is experiencing numbness in the right arm, it would be caused by the cervical spine, noting that the Veteran's cervical spine MRI showed mild abnormalities that could possibly cause mild radiculopathy of the right arm.

The Veteran underwent a VA examination in May 2009.  The appellant reported that the onset of his cervical spine condition was in 1976.  The examiner noted that the service treatment records documented a motor vehicle accident in June 1976 with resultant low back pain.  The appellant claimed that he had whiplash in 1976 from the accident; however such injury was not documented.  He also reported another motor vehicle accident in 1983 in which he suffered a neck injury.  The examiner noted that records regarding the 1983 injury were not available.  Following examination of the Veteran, the examiner assessed osteoarthritis and cervical canal stenosis with right arm radiculopathy.  He opined that the diagnosed condition was not caused by or a result of the 1976 motor vehicle accident with lumbar injury and patellofemoral syndrome of the left knee.  In so finding, she noted that there was no evidence of cervical injury in the service medical record with the motor vehicle accident.  Further there is no record of ongoing neck pain or symptoms since the motor vehicle accident.  

An additional VA examination was provided in December 2013 at which time degenerative arthritis of the cervical spine, degenerative disc disease, and multilevel foraminal encroachment of the cervical spine were assessed.  The appellant reported that the date of onset of his cervical spine symptoms and right arm numbness was in 1983 following a motorcycle accident.  Following examination of the Veteran, the examiner concluded that the claimed condition was not proximately due to or the result of the Veteran's service-connected condition.  In so finding, the examiner detailed the appellant's contentions that his neck condition is due to motor vehicle accidents.  However, in VA clinical records, the appellant reported that his neck and right arm pain started over the past two years.  The examiner noted that there was no finding of a disability manifested by right arm numbness on examination.  

The Veteran was also examined in January 2015 at which time cervical degenerative disc disease and cervical radiculopathy were assessed.  The Veteran reported neck pain following a 1976 motor vehicle accident and a motorcycle accident in 1983.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, he opined that there is not enough evidence to determine a cervical condition during service without resorting to mere speculation.  In so finding, he noted that there is an x-ray report for the lumbar spine as part of the evaluation for the motor vehicle accident in June 1976 and x-ray of both shoulders following a November 1982 motorcycle accident.  The examiner also concluded that the diagnosed condition was not aggravated by a service-connected disability.  In support of this conclusion, the examiner indicated that the medical evidence is not sufficient to determine if the condition was aggravated beyond its natural progression, noting that arthritis of one joint does not cause arthritis in another joint.  Further, the examiner determined that as the cervical spine condition is not due to military service, therefore the right arm radiculopathy would not be secondary to a service-connected disability.  

An addendum medical opinion was obtained in June 2015.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the appellant had a 1976 motor vehicle accident and a 1983 motorcycle accident.  The Veteran was examined for a neck problem in 2009.  An MRI done at that time showed moderate degenerative disc disease with mild stenosis, which is consistent with age.  He further opined that there is no evidence between 1983 and 2009 that shows that the appellant was being treated for a cervical spine condition.  He noted that in a December 2010 VA examination report there is a statement that indicates that in the appellant's service file there were many instances of low back problems but no mention of neck problems.  Additionally, the April 2009, December 2013, and January 2015 VA examinations were reviewed.  The 2009 examination was conducted to relate the right arm pain to the appellant's low back problem and no connection was determined.  The 2013 examination was for direct service connection for the cervical problem and no connection was found.  Currently, the Veteran had degenerative joint disease of the cervical spine with right radiculopathy and some stenosis.  Such a condition and the level of involvement are not uncommon at the age of 60.  The examiner concluded that the x-ray and MRI reports do not suggest prior trauma.  

The Veteran was provided a VA neck (cervical spine) conditions examination in September 2015 by the examiner who provided the June 2015 VA addendum opinion.  At that time, the appellant reported the he hurt his neck and right arm in a 1976 motor vehicle accident and a 1983 motorcycle accident.  The diagnosis of degenerative joint disease of the cervical spine was confirmed.  Following evaluation of the appellant, the examiner opined that it is less likely than not that the Veteran's cervical spine problem is related to service.  In so finding, the examiner detailed the appellant's reported history of neck problems after an auto accident in 1976 and a motorcycle accident in July 1983.  The examiner noted that a January 1993 VA examination was reviewed, which referred to the auto accident in 1976.  However, there was no mention of a neck problem.  There was no reference to the 1983 motorcycle accident.  Thereafter, he reiterated his previous findings in the June 2015 medical opinion.  

A VA peripheral nerves condition was also provided in September 2015 at which time right cervical radiculopathy was assessed.  The examiner opined that it is more likely than not that the appellant's right upper extremity radiculopathy is related to the degenerative joint disease and spinal stenosis of the cervical spine.  However, it is less likely than not that the cervical spine condition is related to service.  

An additional VA examination was provided in August 2016.  Osteoarthritis, degenerative disc disease, and cervical stenosis were assessed.  The appellant reported that he had the gradual onset of cervical pain over the course of duty which he attributed to repetitive overuse, injuries playing sports and in his job as a cable installer.  He indicated that he was treated conservatively during service.  The examiner opined that the claimed condition is less likely than not due to or the result of the Veteran's service-connected lumbar spine condition.  The examiner also opined that the cervical spine condition was not aggravated by the appellant's lumbar spine disability.  Is support of this finding, the examiner noted that there is no anatomical or biomechanical rationale to implicate the Veteran's lumbar spine condition as the etiology of the current cervical spine degenerative conditions.  He determined that the appellant's cervical degenerative disc disease, arthritis, and stenosis are due to typical senescent wear and tear over time since discharge and not proximately due to his lumbar spine condition.  He further explained that the medical evidence is insufficient to establish a baseline level of cervical symptom severity.  

Finally, A VHA medical opinion was obtained in December 2017.  The physician determined that the Veteran's lumbar spine condition was not aggravated by his service-connected lumbar spine disability.  In this regard, the physician noted that there is no historical or medical evidence to support a relationship between the lumbar spine disability and the development and progression of the appellant's cervical spondylosis.  Cervical spondylosis is the natural degeneration of the spine, which in this case progressed to the point of causing radiculopathy including arm numbness.  The only relationship that is supported between the cervical and the lumbar spine degeneration is the genetic predisposition that causes spondylosis to present at different ages in different individuals.  The physician also opined that the appellant's right shoulder numbness was not caused or aggravated by his service-connected lumber spine or left shoulder disability.  In so finding, he noted that the there is no historical or medical evidence to support a causal relationship between the Veteran's right arm numbness and the lumbar spine or left shoulder disabilities.  The physician detailed that the key principle involved in this case is that cervical spondylosis and radiculopathy are a natural part of the aging process of the spine.  Studies of twins have established that the progression and severity of spondylosis does not have a relationship to strenuous activity as when twins of very different life experiences are compared there is no difference.  There has been shown to be a potential relationship to fracture or ligament and disc injury to the progression of spondylosis, but in this case, no acute injury was identified with the initial cervical x-rays and no delayed injury findings were noted on subsequent imaging studies.  

Post-service medical records note treatment for cervical spine pain and right arm numbness.  Notably, in an October 2007 VA clinical record, the appellant presented with complaints of right arm numbness.  At that time, he reported that there was no known injury; however, pain had been present since 2006.  It started in the forearm and progressed up to the neck over time.  


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for a cervical spine disability and right arm numbness.

Cervical Spine Disability

At the outset, the Board notes that arthritis is a chronic disease and, as such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the documented evidence of record does not indicate that the Veteran developed cervical spine arthritis during service or that there was continuity of arthritis symptoms since service.  The Board has considered the appellant's statements indicating that his cervical spine disability had its onset during active service and has persisted since that time.  Although the appellant is certainly competent to state that his cervical spine pain persisted since service, the Board finds that such statements are not credible, as the objective evidence contradicts such reports.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As set forth above, service treatment records are negative for complaints of or treatment for cervical spine pain.  While the appellant has asserted that the claimed condition is due to a 1976 in-service motor vehicle accident and a 1983 motorcycle accident, records accompanying such incidents do not reveal injury to the cervical spine.  

The Board finds that had the Veteran, in fact, been experiencing chronic neck pain while on active duty, he would have reported it in clinical settings when he reported other symptoms associated with the accidents.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). Moreover, the Board notes that a subsequent periodic examination conducted in January 1985 revealed a normal clinical evaluation of the neck.  Under these circumstances, the Board finds that the most probative evidence establishes that a chronic cervical spine disability was not present in service.

Moreover, the most probative evidence indicates that symptoms associated with the appellant's cervical spine disability have not persisted on a continuous basis since service.  In this regard, contemporaneous evidence demonstrates that in July 1990, the appellant submitted an original application for VA compensation benefits seeking service connection for a lumbar spine disability and a nasal condition.  He did not mention a cervical spine disability at that time and contemporaneous medical evidence associated with the record shows that there was no finding of a neck condition on examination.  Again, the Board finds that had the appellant been experiencing cervical symptoms in addition to lumbar spine symptoms which stemmed from the same incident, he would have also requested service connection for the condition at that time.  This is consistent with the service treatment records which are negative for complaints for cervical spine pain, as well as post-service clinical evidence which dates the onset of his cervical spine symptoms to many years after service separation.  In light of the foregoing, the Board finds that the statements made by the appellant regarding continuity of symptomatology are less probative than the contemporaneous records.  Thus, the Board finds that the most probative evidence establishes that a chronic cervical spine back disability was not present during active and that continuity of symptomatology has not been established by the record.

Although the most probative evidence establishes that a cervical spine disability was not present during the appellant's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record preponderates against finding that the Veteran's current cervical spine disability is causally related to his active service.

As set forth above, after examining the appellant and reviewing the record, the May 2009, June 2015, and September 2015 VA examiners concluded that the appellant's current cervical spine disability was not related to active military service.  The Board finds that the examiners' opinions are persuasive and assigns them significant probative weight.  In this regard, the examiners based their opinions on a review of the claims folder and the Veteran's history described above, which is consistent with the contemporaneous evidence of record.  Moreover, they provided an explanation for their conclusions, explaining that while the Veteran indeed suffered in-service motor vehicle accidents during service, the current cervical spine disability is not related to such injuries.  The examiners explained that the nature of the cervical spine pathology indicated that it was age related and independent of the reported trauma.  The examiners also noted that there was no evidence of a cervical spine injury or complaints of cervical spine pain following the accidents or otherwise noted in the appellant's service treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no medical opinion to contradict the examiners' findings.  In light of the foregoing, service connection on a direct basis is not warranted.

The Board has considered the Veteran's contention that his cervical spine disability is secondary to his service-connected lumbar spine disability.  However, the record on appeal contains August 2016 and December 2017 medical opinions, in which the physician's concluded that there is no evidence that the Veteran's lumbar spine disability caused or aggravated any cervical spine disability.  The Board notes that the other clinical and probative evidence of record does not suggest that the Veteran's current cervical spine disability is causally related to his service-connected lumbar spine disability.

The Board acknowledges the Veteran's assertion that his cervical spine disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed cervical spine disorder is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed cervical spine disability is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that a chronic cervical spine disability was not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current cervical spine disability is not related to the appellant's active service and is not secondary to or aggravated by the appellant's service-connected lumbar spine disability.  For these reasons, the preponderance of the evidence is against the claim of service connection for a cervical spine disability.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Arm Numbness

As a preliminary matter, the Board finds that the record on appeal establishes that right arm numbness was not present during the Veteran's active service or manifest to a compensable degree within one year of separation.  Available service treatment records are negative for treatment for or a diagnosis of right arm numbness.  While the appellant has asserted that the claimed condition was caused by in-service motor vehicle accidents in 1976 and 1983, the medical records regarding treatment for injuries sustained as a result of those accidents are negative for complaints or findings of right arm numbness.  Notably, in the report of a January 1985 periodic examination, it was noted that the Veteran had a history of left shoulder separation; however, there was no finding of a right arm condition.  

The post-service record on appeal is similarly silent for any indication of right arm numbness within the first post-service year.  Notably, in an October 2007 VA clinical record, the appellant presented with complaints of right arm numbness.  It was documented that the appellant reported that such symptom had been present since 2006.  

Notwithstanding the diagnosis of right arm numbness (right cervical radiculopathy), the Board notes that the record on appeal contains no indication that any medical professional has related the Veteran's current condition to his active service or any incident therein.  The Board observes that the May 2009, December 2013, and June 2015 VA examiners determined that there was no evidence to support that the appellant's cervical spine with right radiculopathy is related to military service.  The Veteran has provided no specific medical opinion to contradict such findings.  In light of the foregoing, the Board finds that right arm numbness did not manifest during active service and is not otherwise related to such service.  Therefore, direct service connection is not warranted.

The Board has considered the Veteran's contention that his right arm numbness is secondary to his to his service-connected lumbar spine and left shoulder disabilities.  He has also asserted that the condition is secondary to his cervical spine disability. However, the record on appeal contains the December 2017 medical opinion, in which the examiner explained that there is no evidence that the Veteran's lumbar spine and left shoulder disabilities resulted in or aggravated the Veteran's right arm numbness.  The Board notes that the other clinical evidence of record does not suggest that the Veteran's current right arm numbness is causally related to or aggravated by his service-connected disabilities.  The evidence instead shows that the claimed condition is secondary to the appellant's cervical spine disability for which service connection has been denied herein.  Thus, secondary service connection is also not warranted. 

In reaching its decision, the Board has carefully considered the appellant's contentions to the effect that he has experienced continuous right arm numbness symptoms since service, but, for reasons explained above, finds such statements to be lacking in credibility.  As set forth above, a January 1985 periodic examination is negative for complaints or findings of right arm numbness.  Moreover, the Veteran's original claim of service connection was received in July 1990.  It did not include a claim of service connection for right arm numbness.  Further, in the medical evidence in support of the claim, which included a VA examination, there was no finding or complaints of right arm numbness.  Additionally, in VA clinical records, the appellant reported that the onset of right arm numbness was in 2006.  The Board finds that the contemporaneous clinical records are entitled to far greater probative weight than the appellant's recollections regarding the onset of his claimed symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).  Given the contemporaneous clinical evidence, the Board finds that the appellant's assertions regarding the onset of right arm numbness are lacking in credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

The Board also acknowledges the Veteran's assertion that his right arm numbness is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed right arm numbness is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed right arm numbness disability is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board assigns far more probative weight to the medical opinions discussed above, as they were based on a review of the clinical evidence of record as well as the Veteran's reported medical history and current medical knowledge. 

After reviewing all the evidence or record, the Board finds that the preponderance of the evidence is against the claim of service connection for right arm numbness.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine is denied.

Entitlement to service connection for right arm numbness, to include as secondary to a cervical spine disorder and service-connected status post discectomy L5-S1 with residual loss of motion, residual scarring, and degenerative arthritis of the lumbar spine and left shoulder acromioclavicular joint separation and left shoulder strain is denied.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


